—Judgment unanimously affirmed. Memorandum: Defendant contends that County Court erred in denying his motion to preclude the People from introducing at trial oral statements made to a law enforcement officer that were not included in the People’s CPL 710.30 notice. The additional statements came to light during *1012a Huntley hearing concerning the statements in the CPL 710.30 notice. By his plea of guilty, defendant forfeited his right to appellate review of the denial of his preclusion motion (see, People v Taylor, 65 NY2d 1; see also, People v Jackson, 245 AD2d 964, lv denied 91 NY2d 926; People v Flakes, 240 AD2d 428, lv denied 90 NY2d 1011; People v Hill, 175 AD2d 603). (Appeal from Judgment of Monroe County Court, Smith, J. — Animal Fighting.) Present — Green, J. P., Pine, Hayes, Callahan and Fallon, JJ.